5th Annual Emerging GrowthInstitutional Investor ForumJanuary 22-23, 2008 - * - Forward Looking Statements All statements, other than statements of historical fact, included in this presentation are“forward-looking” statements within the meaning of Section 27A of the Securities Act of1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended,including statements regarding the intent, belief or current expectations of RosettaResources Inc. and its subsidiaries (the “Company”) and its management. Theseforward-looking statements are based upon current expectations and are subject to anumber of risks, uncertainties and assumptions that could cause actual results to differmaterially from those herein described. Accordingly, you are cautioned that theseforward-looking statements are not guarantees of future performance. Please refer toCompany’s risks, uncertainties and assumptions as it discloses from time to time in theCompany’s reports and registration statements filed with the SEC, including the risk factorsidentified in its Annual Report on Form 10-K for the year ended December 31, 2006, whichcan also be found on the Company’s website at www.rosettaresources.com. TheCompany undertakes no duty to update the information contained herein except asrequired by law. - * - Corporate Profile § Rosetta established as a stand-alone operatingcompany on July 7, 2005 § Over 500 drilling locations at inception § Stock Trades on NASDAQ, Symbol: “ROSE” § Shares Outstanding (Dil) 50.6 Million § Track record of performance established • 85% drilling success ratio • $2.70 organic finding cost in 2006 • 240% reserve replacement in 2006 • 14% annual growth in reserves (2005-2006) • 26% annual growth in production (2005-2006) • 7 consecutive quarters of production increases - * - PROVED RESERVES 408 BCFE * * Reserve number excludes 23.4 Bcfe of proved reserves associated with the Calpine non-consent properties Growing Reserve Base(as of 12/31/06) - * - 2006 to 2007 36% 92 MMcfe/d (MMcfe/d) Production - * - (Millions) 2007 Program2 2006 Actual1 Total CapEx $240 Total CapEx $318 1. Includes $35.3 for property acquisitions. 2. Includes $38 for OPEX acquisition in California. Capital Expenditures - * - Outstanding Contract/Transition Issues § Ongoing Rio Vista Gas Sales Contract § Partial Settlement Complete • Gas Marketing Agreement Extension • Title Issues to be Resolved • California Audit Complete § Non-Consent Properties ($75 Million) § Fraudulent Conveyance Resolution - * - October 24, 2007 Hearing on Rosetta’s Motion to Dismiss. November 20, 2007 Court appointed its own valuation consultant. November 20, 2007 Miller Buckfire disclosed revised valuation. December 19, 2007 Calpine Plan Confirmed NEXT STEPS • Additional Depositions • Report of Experts • Witness List Finalized • Trial Calpine Transition Timeline Northern OperationsCalifornia Rockies - * - Sacramento Basin Rio Vista § 33,843 net acres under lease § 100 % working interest in RVGU and most deep leases § 137 producing wells Sac Extension (including Opex) § 41,194 net acres under lease § 45 - 100% working interest § 36 producing wells 2007 Full Year Highlights and Plans § Acquired Opex properties for $38.7 MM, effective 10/1/06 § Extended Martinez production on South Twitchell Island bydrilling 5 successful wells § Drilled development well on Opex Roaring River prospect - * - DJ Basin General Information § Target zone - Niobrara Chalk at 2,500’ § Approximately 80,000 net acres with average of 80% workinginterest § Typical well - costs $220,000 to drill and complete, 0.2 to 0.4 Bcfe ofreserves and 70 to 150 Mcfe/d initial production § 84 producing wells Year to Date 2007 Activity § Drilled 54 wells, 80% successful § Leased 20,000 net acres § Completed construction on 13 mile gathering system in SouthRepublican § Extended South Republican gathering system to connect Vernonwells § Acquired 17 square miles of 3D seismic in SW Wray prospect Southern OperationsLoboPerdidoSabine Lake - * - South Texas - Lobo General Information § +/-81,000 acres § 90% - 100% working interest § Over 280 wells 2007 Activity § Drilled 44 wells, completing 36 wells § Acquired +80 square mile 3-D over its LOBO properties § Added over 10,000 net acres in the LOBO significantly increasingits drilling inventory in the LOBO play South Callaghan Ranch &El Corazon Ranch(approx. 55,000 acres) Schwarz-Rottersman(approx. 21,000 acres) La Perla (approx.5,000 acres) - * - South Texas - Perdido General Information § 50% working interest - 37.5% N.R.I. § EOG is Operator § +/- 18,000 net acres § +/- 100 square miles of 3-D seismic § 40 Producing Wells (25 verticals and 15 horizontals) § >90% Drilling success 2007 Activity § Drilled 10 wells completing 10 wells Currently drilling 7/6/07 Perdido Acreage 2007 Upper Perdido locations 2007 Blue Delta Locations 2007 Red Delta Locations Current horizontal producers 2007 Lower Perdido locations - * - State Waters - Texas & Louisiana Sabine Lake General Information § 50% working interest - 35.625% N.R.I. § 6,850 acres - 70 square miles of 3-D seismic Year to date 2007 Activity § Drilled four wells - 75% success rate § ST 30 #1 drilled - Hackberry discovery - brought onproduction in October § ST 30 #2 completing - Logged Hackberry pay - broughton production in November § ST 19071 #1 - Successful Miocene discovery - broughton production in December § ST 16-1 drilled - dry hole Financials - * - September YTD Results 2007 2006 Average Production (MMcfe/day) 118 89 Realized Price ($/Mcfe) $7.84 $8.16 Total Revenues ($MM) $252.4 $199.1 Net Income ($MM) $39.8 $31.4 EPS Diluted ($/Share) $0.79 $0.62 Average Shares Outstanding (Diluted) 50.6 50.4 - * - Balance Sheet Highlights (in thousands) 9/30/07 12/31/06 Cash and Cash Equivalents $14 $63 Total Assets $1,323 $1,219 Long Term Debt $250 $240 Stockholder’s Equity $857 $822 Debt/Total Capital 23% 23% - * - § Hedged 65 BBTU/D for 2008 with swaps with an average price of$7.74. § Protected 2009 natural gas production with 52 BBTU/D swapped at anaverage price of $7.65 -19- Hedge Update
